Citation Nr: 0307183	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  00-22 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a rating in excess of 20 percent for fatigue 
syndrome, lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1972 to June 1974, and from July 1977 to March 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The Board notes that the veteran was 
scheduled for a personal hearing in February 2003 before a 
Veterans Law Judge in San Antonio, Texas, and was given 
notice of the date and time for the hearing.  He failed to 
appear for the hearing.  


FINDING OF FACT

The evidence demonstrates that the residuals of the veteran's 
lumbar spine injury with degenerative disc disease are 
manifested by no more than moderate limitation of motion, 
characteristic pain, and some muscle spasm; but without 
objective evidence of severe limitation of motion, severe 
lumbosacral strain, severe disc disease, or incapacitating 
episodes of disc disease totaling at least four weeks but 
less than six weeks in the last 12 months or separately 
compensable neurologic symptoms.


CONCLUSION OF LAW

A rating in excess of 20 percent for fatigue syndrome, lumbar 
spine, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) 
became law.  Regulations implementing the VCAA have now been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  

The Board finds that there has been substantial compliance 
with the pertinent mandates in the VCAA and implementing 
regulations.  The claim has been reviewed on its merits.  In 
the May 2000 decision, in a June 2000 statement of the case, 
and in supplemental statements of the case issued in February 
2001 and August 2002, the veteran was given notice of the 
evidence necessary to substantiate his claim, and of what was 
of record.  In an April 2002 letter, he was notified what 
evidence he needed to submit in order to substantiate his 
claim and what evidence VA would obtain.  It was clearly 
explained that VA would make reasonable efforts to help the 
veteran get pertinent evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, the letter indicates that the 
veteran was orally informed of the pertinent mandates in the 
VCAA during an office conference at the RO in April 2002.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  
  
The RO has obtained the veteran's service medical records and 
all identified records from postservice medical care 
providers and he has been accorded several VA examinations.  
There is no indication that there is any relevant evidence 
outstanding and nothing to suggest that another examination 
is indicated.  Development is complete to the extent 
possible; VA's duties, including those mandated by the VCAA, 
are met.

Background

Service medical records show that the veteran was treated for 
low back pain in September 1972 and again in July 1978 after 
he complained of a three-week history of back pain.  Clinical 
records dated in August 1978 reveal additional complaints and 
treatment in service for chronic back pain.  By a July 1980 
decision, the RO granted service connection for fatigue 
phenomenon of the lumbar and lumbosacral spine, rated 
noncompensable.  The RO increased the rating of the low back 
disability to 10 percent in December 1996 and increased the 
rating to 20 percent in August 1998.  The veteran's most 
recent claim for an increased evaluation of his low back 
disability was received in May 2000.  

On VA examination in October 1996, the veteran complained of 
daily low back and shoulder pain.  He described occasional 
radiation into his legs, especially his right leg.  He had 
taken Tylenol and Flexeril with poor results.  It was noted 
that (with regard to his low back function) he could lift 
approximately 20 pounds.  He could stand for approximately 45 
minutes and he could sit for up to three hours.  He 
apparently had no difficulty driving and he did not have 
difficulty negotiating stairs.  Examination showed that his 
posture was erect and his gait was normal.  Straight leg 
raising was to 70 degrees for the right leg to 60 degrees for 
the left leg (this did not produce back pain).  Range of 
motion of the lumbar spine was to 80 degrees on flexion and 
to 10 degrees on extension.  Lateral flexion was to 30 
degrees bilaterally, and rotation was to 30 degrees 
bilaterally.  X-rays of the lumbar spine showed mild 
degenerative disc disease at multiple levels, with anterior 
osteophytic spurring and mild disc space narrowing.  There 
was minimal retrolisthesis at L4 and L5.  The diagnosis, in 
pertinent part, was spinal disc disease of the lumbar spine.

On VA examination in April 1998, the veteran complained of 
daily low back and shoulder pain that had worsened over the 
prior two years.  He stated that his back was stiff and 
tired, especially in the morning.  Aggravating factors were 
sitting for more than 30 minutes or doing a lot of any 
activity, whether it be standing, walking, or sitting.  
Alleviating factors were massage, heat, and medication 
(Flexeril, Tylenol, and Indocin).  He denied any paresthesia 
or radiation of pain down into the legs.  He indicated that 
he never used a back brace or other support for his back and 
back surgery had never been performed.  He stated that his 
back felt weak and he could not life more than 20 pounds.  He 
was working as a telemarketer because his back pain prevented 
him from doing carpentry (the field in which he was employed 
after his separation from service).  

Examination showed that he had a marked lordosis.  There was 
a tight knotted area at the end of the thoracic spine in the 
right paraspinous region that was very tender to palpation.  
Palpation also produced pain along the entire vertebral 
column from the mid-thoracic down through the coccygeal area.  
Straight leg raising was negative.  The veteran was able to 
toe walk without difficulty and heel walking caused a pulling 
pain in the lumbar region.  Range of motion of the lumbar 
spine was to 65 degrees on forward flexion (he could reach 80 
degrees, but it was not tolerable at that point) and to 10 
degrees on extension.  There was expression of pain on 
forward flexion and extension.  Lateral flexion was to 20 
degrees bilaterally and rotation was to 45 degrees 
bilaterally.   Those motions did not produce pain.  X-rays of 
the lumbar spine showed bilateral spondylolysis at L5, 
degenerative retrolisthesis at L4 and L5 and mild 
degenerative disc disease at L3 and L4.  The diagnosis was 
chronic low back pain, more likely than not related to spinal 
disk disease of the cervical and lumbar spine, and 
additionally compounded by spondylolysis of L5.  

On VA examination in July 2002, the veteran complained of a 
worsening, constant pain in the lower back area and legs.  He 
stated that the pain traveled to other parts of his body, 
including his shoulders.  He reported that he was taking 
methocarbamol and Naprosyn.  He stated that his low back 
condition required bed rest and treatment by a physician, but 
he would not quantify how many days of bed rest he needed per 
month or per year.  Examination revealed that the veteran's 
posture and gait were normal.  There was some muscle spasm in 
the paravertebral musculature.  Straight leg raising was 
negative, and there was no sign of radiculopathy.  There was 
no evidence of ankylosis.  Range of motion of the lumbar 
spine was to 85 degrees on forward flexion, and to 20 degrees 
on extension.  Lateral flexion was to 25 degrees to the 
right, and to 20 degrees to the left.  Rotation was to 30 
degrees, bilaterally.  The examiner reported that range of 
motion of the veteran's lumbar spine was limited by pain.  
Neurologic examination of the lower extremities indicated 
that knee reflexes were 1+, bilaterally.  Sensation in the 
lower extremities was normal to light touch, pinprick, and 
two-point discrimination.  Motor function of the lower 
extremities was within normal limits, and strength was 5/5.  
X-rays showed no curvature abnormality, but showed moderate 
diffuse changes of lumbar spondylosis.  There was multilevel 
degenerative disc space disease that was most pronounced at 
the L3-4 level.  X-rays also showed a bilateral pars defect 
at L5 with a first-degree spondylolisthesis.  The diagnosis 
was fatigue syndrome, lumbar and lumbosacral spine, with 
moderate diffuse lumbar spondylosis with multilevel 
degenerative disc space disease, with the latter most 
pronounced at L3-4, and with first degree spondylolisthesis 
at L5.  

VA outpatient records reveal treatment the veteran received 
that was primarily related to psychological disorders and 
alcohol dependence.  The records also reveal that he 
continued to complain of chronic low back pain on a sporadic 
basis.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In rating disabilities of the 
musculoskeletal system, additional rating factors include 
functional loss due to pain supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also 
be made as to weakened movement, excess fatigability, 
incoordination, and reduction of normal excursion of 
movements, including pain on movement.  38 C.F.R. § 4.45.  
Functional impairment shall also be evaluated on the basis of 
lack of usefulness, and the effects of the disability upon 
the person's ordinary activity.  38 C.F.R. § 4.10; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Arthritis, due to trauma, substantiated by X-ray findings, is 
to be evaluated as degenerative arthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis, 
Diagnostic Code 5003, established by X-ray findings will be 
rated on the basis of limitation of motion of the appropriate 
diagnostic codes for the specific joint or joints involved.  
As a result, the service-connected back disorder has been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(limitation of motion of the lumbar spine).  Under this 
diagnostic code, severe limitation of motion of the lumbar 
spine warrants a 40 percent evaluation, moderate limitation 
of motion of the lumbar spine warrants a 20 percent 
evaluation, and slight limitation of motion of the lumbar 
spine warrants a 10 percent evaluation.  

The veteran's low back disability is currently evaluated 
under 38 C.F.R. § 4.71a, Code 5295, which provides for the 
evaluation of lumbosacral strain.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When lumbosacral strain is severe; with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion, a rating 
of 40 percent is provided.  

The Board has also evaluated the veteran's condition under 
Diagnostic Code 5293 (intervertebral disc syndrome).  Under 
this code, pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrant a 60 percent evaluation.  Severe intervertebral disc 
syndrome with recurrent attacks and intermittent relief 
warrants a 40 percent evaluation and moderate intervertebral 
disc syndrome with recurring attacks warrants a 20 percent 
evaluation.  The VA schedule of ratings for intervertebral 
disc syndrome was changed effective September 23, 2002.  See 
67 Fed. Reg. 54345-54349 (August 22, 2002).  According to the 
new schedule of requirements, which became effective on 
September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated based on 
either the total duration of incapacitating episodes over the 
past 12 months or a combination, under § 4.25, of separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever results in the higher evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
September 23, 2002).  Specifically, evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrants the assignment 
of a 60 percent disability rating.  Id.  For purposes of 
evaluating under the new Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Such prescribed bed rest is not indicated in this 
case.  "Chronic orthopedic and neurological manifestations" 
means orthopedic and neurological signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, Note 1 
following Diagnostic Code 5293 (effective September 23, 
2002).

The Board finds no evidence of intervertebral disc syndrome.  
Accordingly, there is no basis to evaluate this condition 
under this diagnostic code.  The Board has also considered 
whether it should provide the veteran notice of new 
diagnostic criteria under 5293.  However, as the Board finds 
no evidence of intervertebral disc syndrome, no basis to 
evaluate the veteran's condition under this diagnostic code, 
no complaint regarding intervertebral disc syndrome, no 
contention that he has this condition, and no basis to 
increase the disability evaluation under this code, there is 
no basis to delay this case for additional development in 
light of the extensive development already performed in this 
case.

In this case the Board finds that the veteran's service-
connected lumbar spine disability is more appropriately rated 
under Code 5295.  The veteran's primary symptoms now are 
limitation of motion, pain/painful motion, and some muscle 
spasm to the paravertebral musculature, and these are 
reflected in Code 5295.  As shown above, recent VA medical 
examination (most significantly the findings on VA 
examination in July 2002) found no abnormalities of the 
veteran's posture or gait.  Although the evidence indicates 
the veteran has a history of recurrent lower back pain if he 
sits or stands for an extended period of time, VA 
examinations have been negative for numbness or tingling in 
the low back.  

Clearly, range of motion of the veteran's low back is found 
to be somewhat limited.  In July 2002, low back range of 
motion was to 85 degrees on flexion, to 20 degrees on 
extension, to 25 degrees on right lateral bending and to 20 
degrees on left lateral bending.  Rotation was to 30 degrees, 
bilaterally.  Range of motion of the lumbar spine was limited 
by pain.  The Board concludes that no more than moderate 
limitation of motion has been demonstrated on the VA 
examinations outlined above.  Notable as well is that the 
medical examinations throughout the recent history of the 
veteran's low spine disability do not reflect a history of 
incoordination or weakness.  Because the range of motion of 
the veteran's low back cannot be fairly characterized as 
severe, a 40 percent rating under Code 5292 is not warranted.  

This does not end the inquiry, as the Board must consider 
functional loss and the impact of pain on the disability.  In 
applying sections 4.40, and 4.45, the Board must consider the 
veteran's functional loss and clearly explain what role pain 
plays in the rating decision.  Smallwood v. Brown, 10 Vet. 
App. 93 (1997).  The functional loss due to pain is to be 
rated at the same level as the functional loss where motion 
is impeded.  Schafrath, 1 Vet. App. at 592.

Although the evidence includes the veteran's subjective 
reports of chronic low back pain and pain on motion, the 
Board finds that the objective medical findings fall short of 
demonstrating severe degenerative disc disease with recurring 
attacks and only intermittent relief.  While the veteran has 
degenerative disease, there is no evidence of weakness, 
muscle atrophy, or other neurological findings suggestive of 
a severe or pronounced disability.  On examination in July 
2002, neurological studies were essentially normal.  
Consequently, a higher (40 percent) rating under the "old" 
Code 5293 is not warranted.  In the absence of separately 
compensable neurologic symptoms, and with no evidence of 
incapacitating episodes of intervertebral disc syndrome 
totaling at least four weeks but less than six weeks in the 
last 12 months, a 40 percent rating is not warranted under 
the "new" Code 5293 criteria.  

In sum, the medical evidence clearly shows that the veteran 
has limited lumbar spine motion with associated pain and 
degenerative disease.  However, despite the recent 
examinations showing some limitation of lumbar spine motion 
and complaints of pain on ranges of motion, there has been no 
competent (medical) evidence confirming the presence of 
objective signs of functional loss due to pain beyond that 
contemplated by the currently assigned rating.  

Simply stated, without taking into account the complaints of 
pain, the current evaluation could not be justified based on 
an objective review of the medical evidence of record.  The 
Board finds that there is simply no evidence of weakness, 
deformity, atrophy, or other signs of disability greater than 
the impairment recognized by the current evaluation.  
Therefore, as the competent evidence demonstrates 
degenerative changes with moderate limitation of motion, the 
Board finds that a rating higher than 20 percent is not 
warranted for fatigue, lumbar spine, including consideration 
of pain on use and functional impairment.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Code 5295.  The doctrine of 
resolving reasonable doubt in a claimant's favor does not 
apply in this case as the preponderance of the evidence is 
against the claim.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the disorder at issue causes marked interference with 
employment or requires frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.  

ORDER

A rating in excess of 20 percent for fatigue syndrome, lumbar 
spine, is denied.


	                        
____________________________________________
	JOHN J. CROWLEY 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

